Spencer, J.
I concur in the decree reversing the judgment appealed from, and overruling defendant’s exception to the jurisdiction of the-court of West Feliciana.
But I am not prepared to concur in the reasons and grounds upon which the majority of the court rest that decision. I am not satisfied of the correctness of the reasons given. I think there are far better grounds for our decree than those assigned. To say the least, it is very doubtful whether the principal on an official bond can be brought within the terms of number 7 of article 165, C. P. That article expressly limits itself to the sureties on such bonds; and article 162 says that a man must be sued before the judge of his domicile except in cases “ expressly provided for by lato.” The case of a principal on an official bond is nowhere expressly excepted, by law from the operation of the rule of article 162. I prefer, therefore, to rest my concurrence upon different principles. In the answer of Weber filed before any decision upon his plea to the jurisdiction, there is no reservation of his rights to urge that plea; nor did the court, so far as the minutes show, allow him to file it, “without prejudice to that plea,” as in the case of the exception referred to.
A plea to the jurisdiction of the court ratione persones, is a “ declinatory exception.” C. P. 884. It must be pleaded “previous to answering to the merits.” C. P. 336. “If one be cited before a judge whose'jurisdiction does not extend to the place of his domicile or of his usual residence, but who is competent to decide the case brought before him, and he plead to the merits, instead of declining the jurisdiction, the judgment given shall be valid, except the defendant be a minor.”' C. P. 93.
Where one answers to the merits without previously demanding a *596decision on his plea to the jurisdiction, or reserving the benefit of it, it is waived. 10 L. 228; 11 R. 418; 13 L. 373; 11 R. 402; 3 A. 222; 4 A. 350.
But here we are met with the objection that article 162 of the Code of Practice prohibits a defendant, even in a pending suit, from waiving by answer or otherwise the plea of want of jurisdiction ratione personae. That article reads as follows:
“ It is a general rule in civil matters that one must be sued before his own judge, that is to say, before the judge having jurisdiction over the place where he has his domicile or. residence, and shall not be permitted to elect any other domicile or residence for the purpose of being sued, but this rule is subject to those exceptions expressly provided by law.”
It is of course contended that this article 162 is inconsistent with and repugnant to article 93, and, therefore, as the latest expression of legislative will, repeals the prior article. In my opinion it is not only not inconsistent with it, but provides for an entirely different case. Article 162 in its first clause announces that it is a general rule that one must be sued before the court of his domicile. By its second clause it announces that it is a general rule that one shall not be permitted to elect any other domicile or residence for the purpose of being sued.
By its third clause it says: “ But this rule is subject to those exceptions expressly provided for by law.” Now this third clause qualifies the second as well and as much as it does the first clause. The Code of Practice of 1870 is a single statute. Its different articles are all parts of one whole. The recognized principles of interpretation require us to give effect, if possible, to every article or section thereof. Now, the general principle announced in article 162, that one shall not elect another domicile or residence for the purpose of being sued, is declared by the article itself to be subject “to the exceptions expressly provided by law.” Now, if article ninety-three declares that where one has been actually sued in another parish than his domicile, and appears and answers .without pleading to the jurisdiction, “ the judgment shall be valid,” if such an appearance can be considered “an election of another domicile for the purpose of being sued,” why should not this case be considered one of those “ exceptions ” to the rule of article 162 ? But to my mind it is clear that the second clause of article 162 was enacted for a wholly different class of cases. It was enacted originally in 1861 to prevent persons from the country parishes in giving mortgages to their factors in New Orleans from electing New Orleans as their domicile and residence for the purposes of suit on these mortgages. This election of domicile had grown into almost a customary clause in such transactions, and had become a crying evil. The planter would elect, for the purposes of suit, the counting-house of his merchant as his domicile, and *597appoint and designate some clerk therein as his agent to receive service of citations. Tho consequence was that raen were constantly being sold out under proceedings of which they had no notice. Thereupon the Legislature re-enacted article one hundred and sixty-two and made it what it now is in the Code of 1870, evidently with no thought or intention of repealing article ninety-three, which continued a part of the old Code and is still retained in the new. Article one hundred and sixty-two, as well said by Mr. Justice DeBlanc, in “Marqueze vs. Le Blanc,” 29 Annual, 194, simply prohibits a party from agreeing to another domicile or residence for the purpose of being sued; in other words forbids agreements of the kind I have mentioned above, whereby the party chooses, elects, in advance another residence, for the purposes of a contemplated suit. With what propriety of speech can Weber in the case before us be said to have “ elected ” the parish of West Feliciana as “his domicile or residence for the purpose of being sued?” He has made no such election. The law provides how an election of domicile shall be made. “ It is made in writing, is signed by the party making it, etc.” C. C. 42. But the interpretation of article 162 contended for not only expunges article 93 from the Code of Practice, not only renders invalid and void judgments which that article declares “shall be valid,” but it renders nugatory and inoperative articles 333, 334, 335, and 336. It expunges from the Code the whole doctrine of declinatory exceptions for want of jurisdiction ratione personce. These articles declare that such exceptions must bo pleaded “in limine,” “previous to answering to the merits,” but under the construction contended for, they may be pleaded not only after answer, but after final judgment. Want of jurisdiction ratione personce is raised to the dignity of want of jurisdiction ratione materice. A party brings his suit against his debtor in a parish where he erroneously supposes him to reside. He cites him. The debtor appears, makes no exception and defends the suit vigorously, and is defeated — but not vanquished! He turns upon his creditor and says: “I am not a resident of this parish where you have sued me. I could not be sued here. I reside in another parish,” and “ could not elect any odier domicile for the purpose of being sued.” Your judgment is a nullity, as much so as though rendered by a court without jurisdiction ratione materice. If such a doctrine is- to prevail, how is a suitor to know when he has got a judgment? I submit that if argument ab inconvenienti is to be resorted to,' that the evils resulting from this, interpretation would be greater than are to be found from persons having themselves clandestinely sued away from their domiciles.
In conclusion, I insist that the “ election of a domicile for the purpose of being sued,” presupposes that the party has not yet been sued, and implies the selection and designation of a place of domicile for the *598purposes of a future suit. The doing of this is what the second clause of article 162 forbids. It presents a wholly different case from that contemplated by article 93, which provides for the case of a suit actually Wending, and where there has been no -previous election, selection, or previous designation of domicile for the purposes of the suit. I' can not give my assent to a construction of one section of a statute which, in my opinion, unnecessarily annuls not only preceding but subsequent sections of the same statute. So far, therefore, as our predecessors may have held that article 162 repealed or nullified article 93, and articles 333, 334, 335, and 336,1 think they were wrong, and that this is a proper occasion to so declare.
DeBlanc, J. I concur in the dissenting opinion of Mr. Justice Spencer.